 


 HCON 273 ENR: Recognizing the 50th Anniversary of the National Academy of Recording Arts & Sciences.
U.S. House of Representatives
2008-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 273 
 
 
February 8, 2008 
Agreed to 
 
CONCURRENT RESOLUTION 
Recognizing the 50th Anniversary of the National Academy of Recording Arts & Sciences. 
 
 
Whereas, in 1957, a group of visionary leaders gathered at the famed Brown Derby in Los Angeles to form The National Academy of Recording Arts & Sciences;  Whereas The Recording Academy soon created the GRAMMY Award which is the world's most visible and prestigious award for music; 
Whereas the GRAMMY was created as a peer award, given by music makers, for music makers, to honor the highest quality recording music of the year without regard to sales or chart position;  Whereas The Recording Academy expanded its mission beyond recognition of musical excellence to include groundbreaking professional development, cultural enrichment, advocacy, education, and human services programs; 
Whereas through its 12 chapters across America, The Recording Academy serves more than 18,000 musicians, singers, songwriters, producers, engineers, and other music professionals;  Whereas, in 1989, The Recording Academy created the GRAMMY Foundation to cultivate the understanding, appreciation, and advancement of the contribution of recorded music to American culture, from the artistic and technical legends of the past to the still unimagined musical breakthroughs of future generations of music professionals; 
Whereas that same year, The Recording Academy created MusiCares, to provide a safety net of critical assistance for music people in times of need;  Whereas the GRAMMYs on the Hill Initiative, based in Washington, DC, works to advance the rights of the music community through advocacy, education, and dialogue; and 
Whereas through this initiative, The Recording Academy has become a leading advocate for music makers: Now, therefore, be it   That Congress congratulates The Recording Academy during its 50th GRAMMY celebration for its important work in improving the environment for music and music makers. 
 
  Clerk of the House of Representatives.   Secretary of the Senate.   
